Citation Nr: 1538895	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bipolar disorder prior to August 22, 2012; and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1970 to April 1971 and September 1975 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for bipolar disorder and evaluated it as 10 percent disabling effective February 5, 2010.  The Veteran disagreed with the initial evaluation of 10 percent in a March 2011 Notice of Disagreement, and his appeal was perfected in April 2012.  In a September 2012 rating decision, an increase to 50 percent was awarded effective August 22, 2012.  Consequently, the issue before the Board has been characterized to reflect the staged rating presently in place.  

In July 2013, during the pendency of this appeal, the Veteran submitted an application for a TDIU asserting that he is unable to hold down a job at least in part due to his service-connected bipolar disorder.  The RO denied the claim in a May 2014 rating decision; however, the Veteran again raised that issue at his Travel Board hearing in July 2015.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU is an element of all appeals of an initial rating.  Thus, the Veteran's TDIU claim is part of his claim for an increased disability rating for his service-connected bipolar disorder.  Consequently, the Board has included entitlement to a TDIU as an issue on appeal. 

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board also notes that the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in March 2011, which was denied in a November 2011 rating decision.  The Veteran did not disagree with that decision and it is, therefore, final.  Hence the Board does not have jurisdiction over that issue.  Likewise, the Veteran did not disagree within one year of the issuance of a May 2014 rating decision that denied increased disability ratings for tinnitus and hearing loss and denied service connection for a heart angiogram and erectile dysfunction.  Hence, the Board also does not have jurisdiction over those issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issues on appeal is warranted for further development. 

The Veteran and his spouse reported at the July 2015 Travel Board hearing that his psychiatric disability has worsened since the most recent examination, which was conducted in August 2012. As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Thus, the Board must remand the claim for an increased disability rating for the Veteran's service-connected bipolar disorder.

With regard to the TDIU claim, although the RO denied this claim in a May 2014 rating decision and the Veteran did not submit a Notice of Disagreement with that decision, he raised it again at the July 2015 Travel Board hearing.  As discussed in the Introduction, pursuant to Rice, the Veteran's TDIU claim is part of his claim for an increase of the initial disability rating assigned for his service-connected bipolar disorder.  As such, the issue is extricable intertwined with the Veteran's claim for an increased disability rating and must also be remanded.  Further efforts should be undertaken to develop the claim such as obtaining Social Security Administration records as the evidence shows, and the Veteran reported at the July 2015 hearing, that he has been receiving Social Security disability benefits.  At the July 2015 hearing, the Veteran also submitted the Social Security Administration letter from   January 2010 showing he was found to be disabled on July 10, 2009.  The Veteran has also asserted he is unable to work due to his service-connected bipolar disorder and, therefore, the VA examination obtained to determine the current severity of the Veteran's bipolar disorder should also address the effect it has on his employability.

Finally, the Board notes that the Veteran reported he gets all of his mental health treatment at the VA Medical Center in Amarillo, Texas and sees his psychiatrist every 60 days and his psychologist about every 3 weeks.  The last VA treatment records associated with the Veteran's claims file are from February 2014, more than a year and a half ago.  Thus, on remand, VA treatment records since February 2014 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his mental health treatment records from the VA Medical Center in Amarillo, Texas, from March 2014 to the present.

2.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of benefits.  See 38 U.S.C.A. § 5106.  Associate all correspondence and any records received with the claims file.

3.  After the above development has been accomplished and any available evidence has been associated with the claims file, the Veteran should be scheduled for a VA mental disorders examination to determine the current severity of his service-connected bipolar disorder.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

The examiner should render diagnoses of all present mental health disorders using the DSM-IV criteria, which the Board notes was in use at the time the Veteran's appeal was initiated and thus, for adjudication purposes, is the appropriate source to be used in evaluating the Veteran's service-connected bipolar disorder at this time.  The examiner is specifically instructed not to use the DSM-IV-TR or the DSM-5 as doing so would result in an inadequate examination for purposes of adjudicating the Veteran's claim.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected bipolar disorder.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should remark as to the extent to which the service-connected bipolar disorder versus any other mental health disorder diagnosed impairs the Veteran's occupational and social functioning; detailed discussion of the impart the service-connected disability has on the Veteran's ability to maintain substantial gainful employment would be very useful.  If the examiner is unable to separate out the Veteran's symptoms or the effect they have on his occupational and social functioning (to include employability) between his bipolar disorder and any other mental health disorder diagnosed, then the examiner should so state and explain why such distinctions cannot be made.  The examiner should assign a Global Assessment of Functioning (GAF) score solely as it relates to his service-connected bipolar disorder and, if he/she is unable to do so, provide an explanation as to the reason why.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After ensuring that all necessary development has been accomplished and the examination report is adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




